In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
WILLIAM WICK,             *                          No. 14-116V
                          *                          Special Master Christian J. Moran
              Petitioner, *
v.                        *                          Filed: February 9, 2015
                          *
SECRETARY OF HEALTH       *                          Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                          hearing loss.
                          *
              Respondent. *
********************

Lawrence Disparti, Disparti Law Group, PA, Holiday, FL, for Petitioner;
Lara Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On February 6, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by William Wick on February 7, 2014. In his
petition, Mr. Wick alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on or about December 11, 2012, caused him to develop hearing loss.
Petitioner further alleges that he experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of his condition.

       Respondent denies that the flu vaccine is the cause of petitioner’s hearing
loss or any other injury or his current condition.

     Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $7,500.00 in the form of a check payable to petitioner,
        William Wick. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-116V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:14-vv-00116-UNJ Document 22 Filed 02/06/15 Page 1 of 5
Case 1:14-vv-00116-UNJ Document 22 Filed 02/06/15 Page 2 of 5
Case 1:14-vv-00116-UNJ Document 22 Filed 02/06/15 Page 3 of 5
Case 1:14-vv-00116-UNJ Document 22 Filed 02/06/15 Page 4 of 5
Case 1:14-vv-00116-UNJ Document 22 Filed 02/06/15 Page 5 of 5